DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application(s), Application(s) No. 17/404,534 and PCT/US20/18755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case, claim 2 recites the limitation, “allowing the uncured paving block to cure via contact with air for a set period of time in a controlled environment, to form a cured paving block.” The instant child application at [0017] discloses, “In a variant, the method further includes allowing the uncured paving block to cure via contact with air for a set period of time in a controlled environment, to form a cured paving block.”
However, the examiner respectfully notes that, neither the parent application -17/404,534- nor the internal application -PCT/US20/18755-, from which the instant application claims priority, have support – either in the claims or in the specification disclosure – of the claimed method of manufacturing a paving block with embedded photoluminescence material,  further comprising allowing the uncured paving block to cure via contact with air.
Therefore, the parent application(s) does not satisfy the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, under 35 U.S.C. 120  for the method claimed in the present child application, henceforth the present application is not entitled to the benefit of the earlier filing date.

Accordingly, claims 3 – 7 are not entitled to the benefit of the prior application(s) as being in dependent form from claim 2, which fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as stated above.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In this case, reference characters 106 and 108, in Figures 2, 3 and 7, are not provided with disclosure in the specification as filed. The examiner points out that, neither of the parent applications (17/404,534 and PCT/US20/18755), provides support for the above-mentioned reference characters in the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 

Specification
The disclosure is objected to because of the following informalities: 
The specification at [0004], 2nd sentence recites “However Conners…”, however, in the 1st sentence, Applicant is referring to the prior art of “Connors et. al (Connors).” The 2nd sentence should read, -- However, Connors…--
The specification at [0026] discloses “Fig. 3 shows a uncured cement mixture,” it should read -- Fig. 3 shows an uncured cement mixture --
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem et al. (US PGPub. No. 2020/0109089 A1; Saleem).
Regarding claim 1. Saleem discloses a method of manufacturing a paving block with embedded photoluminescent [0050] material (see Saleem at [0076], “the present disclosure relates to a glow-in-the-dark concrete block including a surface layer containing a cured form of the luminescent concrete slurry…, and a base concrete block”), comprising the steps of: 

mixing sand, aggregate, water, and cement to form an uncured concrete mixture (see Saleem at [0082], “the base concrete including the fine and coarse aggregates and the cement are each dry-mixed in concrete mixers… Following the dry mixing process, water is added to the dry mixture to form a wet concrete slurry,” also see [0077-79], at [0077] “the base concrete block comprises a cured form of a concrete slurry comprising cement, a fine aggregate comprising sand, a coarse aggregate comprising limestone, and water, and which is devoid of phosphorescent strontium aluminate particles”); 

mixing photoluminescent pigments, sand, cement, aggregate, and water to form an uncured photoluminescent mixture (see [0082], “the aforementioned luminescent concrete composition including the phosphorescent strontium aluminate particles, the fine aggregate, and the cement… are each dry-mixed in concrete mixers… Following the dry mixing process, water is added to the dry mixture to form a wet concrete slurry.”); 

providing a paving block ([0108], “concrete paving units”) mold ([0083], “the wet concrete slurry is poured into a mold”); 


compressing the uncured concrete mixture in the paving block mold ([0084], “The concrete slurry may be compacted in the mold by using a hydraulic press (analogous to the claimed “via a tamper head”), a vibrating table, a steel rod or a trowel.”); 

pouring the uncured photoluminescent mixture into the paving mold block ([0084], “The luminescent concrete slurry may be placed on top of the casted wet base concrete to form a casted luminescent surface layer.”), to substantially fill the paving block mold (e.g., see FIG. 3A); and 

compressing and vibrating (Saleem at [0084] discloses the use of vibrating table and hydraulic press) the uncured concrete mixture and the uncured photoluminescent mixture in the paving mold block to generate an uncured paving block having a desired thickness and density ([0106], “The entire mix was then place in the hydraulic press”),  the uncured paving block having a base layer and a photoluminescent layer above the base layer (see Saleem at, e.g., [0084-85]).

However, Saleem is silent to specifically disclosing 1) during the compressing step of the uncured concrete mixture in the paving block mold being done until the paving block mold is between 80% and 90% full, and 2)  compressing and vibrating during the final compressing step.
Nonetheless, regarding limitation 1): Saleem discloses at [0106] that the entire mix (both layers) were placed in the hydraulic press and only the top 5 mm layer of the interlock block was cast-in-place as shown in FIG. 3A, since any addition of GiD (“glow-in-the-dark,” photoluminescent material) into the bottom layer would result in a cost increase without any added benefit, since “From the experimentation the researchers found that a GiD layer with a thickness beyond 3 mm had a negligible effect on the glow intensity and duration.” Hence, compressing the uncured concrete mixture beyond e.g., so that the mold is 80% or less filled would result in an economic disadvantage, as taught be Saleem. Therefore, Saleem recognizes the amount of compression applied to the uncured mixture in the paving block mold and the volume of uncured concrete of the first layer as result effective variables directly affecting, e.g. the economic feasibility of the process.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have determined the optimum value of a cause effective variable such as the range of compression applied to the uncured concrete mixture in the paving block mold through routine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II) (A):

One would have been motivated to find the optimal compressing range of the uncured concrete mixture in the paving block mold through routine experimentation for the purpose of optimizing the compression needed to optimize, e.g., the economic factor in view of the thickness of the photoluminescent layer effect on the glow intensity and duration, as taught by Saleem [0106].

Regarding limitation 2): Saleem at [0084] states it is preferable a hydraulic press for compacting that the concrete slurry, however discloses that it may be compacted in the mold by using a hydraulic press, and/or a vibrating table – in other words, Saleem recognizes that the use of either (hydraulic press and/or vibrating table) achieves the same end, compacting the uncured concrete mixtures (e.g., liberating air gaps trap inside the mixtures and/or improving the adhesion between the two layers boundary). The combination of compressing and vibrating could be a further advantage to Saleem’s method, this be appreciated in the fact the Saleem discloses at [0084] “Preferably, the junction between cured forms of the casted luminescent surface layer and the casted wet base concrete is substantially undetectable as the two are cured concurrently.” 
Hence, one of ordinary skill in the art would have been capable of combining the known compacting technique of vibrating the uncured mixtures while compressing them 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Applicant is respectfully reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem’s method by combining compressing and vibrating the uncured concrete mixture and the uncured photoluminescent mixture in the paving block mold to generate an uncured paving block having a desired thickness and density, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP 2143 (I) (A).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 

Regarding claim 2. Saleem discloses method claim 1, further comprising: allowing the uncured paving block to cure via contact with air for a set period of time in a controlled environment, to form a cured paving block – see Saleem at [0108], example 3: “All the samples were air dried for 24 hours in a humidity controlled room at 90% humidity level. The samples were then placed in a temperature controlled curing tank at a temperature between 22-24 °C for 28 days.”

Regarding claim 8. Saleem discloses method of claim 1, wherein the photoluminescent pigments comprise phosphorescent pigments – see Saleem at [0049-50]; “phosphorescent strontium aluminate particles.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, as applied to claim 2, and further in view of KWARK JONG WON et al. (With machine English translation of KR-10-2021-0056879-A; Kwark).
Regarding claim 3. Saleem discloses method claim 2, except for further comprising, during the set period of time: removing a portion of a top surface of the uncured paving block to expose the photoluminescent pigments.
In the same field of endeavor of methods of manufacturing luminescence paving blocks [0008],  Kwark discloses a manufacturing method for luminescent pressed paving blocks (100) (e.g., see Kwark at [0066]), comprising a base layer (11) and a surface layer (12) [0040], and a cement paste poured on the surface layer 12 forming a cement paste part (3) (the cement paste comprises cement mixed with a photocatalyst [0053]),  on surface 12 [0040-42]. Surface layer 12 includes a plurality of photoluminescent grains  partially inserted by pressing (e.g., see Kwark at [0044], [0068]), before the layers are cured (e.g., see Kwark at [0046] and [0068]). 
Kwark further discloses the pressing mechanism may include a scraper [0069], in order to remove a desired thickness from the surface where photoluminescent particles (2) are merged   with the cement paste part 3 and the surface layer 12 [0068-70]. 
Kwark discloses that, since it is possible for the cement paste 3 adhered to surface layer 12, to lower/diminish the photoluminescent and luminous efficiency of the photoluminescent particles in surface layer 12, by removing part of the cement paste 3, exposes a plurality of photoluminescent particles 2, thereby increasing and/or improving the photoluminescence and luminous efficiency of the pressed paving blocks (see Kwark at [0070-71].  

It would have been obvious to a person having ordinary skill in the art, at the time of effective filing the claimed invention, to modify Saleem’s method with a step of removing a portion of a top surface of an uncured paving block (as taught by Kwark), to expose the photoluminescent pigments during and/or after the set period of time, since “In general, the transposition of process steps or the splitting of one step into two, where 
One of ordinary skill would have been motivated to incorporate a step of removing a portion of a top surface of an uncured paving block to expose the photoluminescent pigments for the purpose of increasing and/or improving the photoluminescence and luminous efficiency of the pressed paving blocks, as taught by Kwark, [0070-71].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem in view of Kono, as applied to claim 2, and further in view of Yamanashi et al. (US PGPub. 2003/0087074 A1; Yamanashi).
Regarding claim 4. Saleem discloses the method of claim 3, except for, wherein the removing comprises at least one of: sand blasting the top surface of the uncured paving block; pressure washing the top surface of the uncured paving block with water; machine brushing the top surface of the uncured paving block.

In the same field of endeavor of molded bodies provided with luminescence performance, Yamanashi discloses at [0049] a casted artificial stone (analogous to the claimed paving block), having luminescence performance through light accumulation materials and/or luminescent materials by ultraviolet rays in a form of particles, the 
Yamanashi at  [0146] discloses that a rough-surfaced processing may be done on the surface of a cast and hardened compact, and at [0147] discloses method for this purpose, such as pressure washing, “skin surface processing with squirting highly pressurized water onto a surface of a compact after removing from a molding-flask, for instance, is effective. That is water-jet machining.” See also Yamanashi at [0148-149]. 
Yamanashi discloses that his method provides a non-slip molded surface, with the added benefit that the method does not blurring the color of the artificial stone by means of water-jet machining. [0150].

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem/Kono’s method so that the removing step comprises at least pressure washing the top surface of the uncured paving block with water, as taught by Yamanashi.
One of ordinary skill in the art would have been motivated to modify Saleem/Kono in view of Yamanashi, since Yamanashi teaches that his method provides a non-slip molded surface, with the added benefit that the method does not blurring the color of the artificial stone by means of water-jet machining. [0150].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, as applied to claim 2, and further in view of AKITERU KONO et al. (JP-06049268-A with machine English translation; Kono).


Regarding claim 5. Saleem discloses the method of claim 2, except for specifically disclosing the method further comprising, after the set period of time: removing a portion of a top surface of the cured paving block to expose the photoluminescent pigments.
In the same field of endeavor of building materials comprising fluorescent composition/aggregates, Kono discloses a method of manufacturing a paving block with embedded photoluminescent material (e.g., see [0019] and [0017] discloses, “this fluorescent building material is excellent in flexibility…, and is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]). Kono discloses polishing a portion of a top surface of the molded block to remove excess concrete material and expose a photoluminescent layer – Kono’s [0026]; “…the surface which is the front side, i.e., the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.”
The instant claim 3 calls for the removal of a portion of the top surface of the uncured paving block “during the set period of time.” Kono at  [0026] discloses the removal of material, however, the removal is done to the “solidified fluorescent material.” 

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem’s method with a step of removing a portion of a top surface of the cured paving block to expose the photoluminescent pigments after the set curing period of time, as taught by Kono.
One of ordinary skill would have been motivated to modify Saleem with a material removal step of a portion of a top surface of a cured paving block, since Kono teaches that such a process exposes the inorganic phosphor on the surface, granting better fluorescence to the manufactured paving block, [0026].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, and Kwark, as applied to claim 3, and further in view of AKITERU KONO et al. (JP-06049268-A with machine English translation; Kono).

Regarding claim 6. Saleem/Kwark discloses the method of claim 3, except for, wherein the removing comprises at least one of: polishing the top surface of cured paving block – see Kono at [0026] “the surface is polished to expose the inorganic phosphor on the surface, generating better fluorescence.”

As to the claim language, “with a polishing paste and removing the polishing paste.” The examiner has considered the limitation; however, the examiner takes Official Notice that polishing paste is well known in the art to be used during polishing and removed after the polishing to form a polished surface.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of effective filing the claimed invention to modify Saleem/Kwark’s method with the 
One would have been motivated to include a step of removing material from top surface of cured paving block by polishing the top surface, since Kono teaches that such a process exposes the inorganic phosphor on the surface, granting better fluorescence to the manufactured paving block. [0026].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, as applied to claim 2, and further in view of Hill (US PGPub. No. 2011/0262635 A1).
Regarding claim 7. Saleem discloses the method of claim 2, except for further comprising: applying a transmissive sealant to cover the photoluminescent layer.
In the same field of endeavor of methods of manufacturing photoluminescent pavers, Hill discloses a method which includes providing a curable paver composition to  form a plurality of uncured pavers, each of the pavers having an upper surface, applying a curable liquid coating composition to the upper surfaces, cure by heating the uncured pavers in a kiln, wherein an applied liquid coating composition is substantially cured upon removal of the cured pavers from the kiln and wherein the cured coating composition includes a photoluminescent pigment layer having a binder ([0021] discloses it may be a sealer), with photoluminescent particulate pigment essentially uniformly dispersed in the binder and an optically transmissive clear coat layer in overlying relationship with the pigment layer. [0018 and 62].

Hill discloses that conditions are provided to allow the curable liquid coating composition to coextensively cure with the uncured pavers in a kiln wherein the temperature is elevated above ambient temperature, but discloses that they may also be cured in ambient conditions, both resulting in that the photoluminescent coating adheres to the paver body and resists chipping, cracking and flaking. [0053].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem’s method of manufacturing a paving block with embedded photoluminescent material with a step of applying a transmissive sealant to cover said photoluminescent layer, as taught by Hill.
One of ordinary skill in the art would have been motivated to modify Saleem in view of Hill, since Hill teaches that a step of applying a transmissive sealant to cover the photoluminescent layer provides the advantage that the resulting paving blocks and associated coating advantageously exhibit sufficient strength to withstand conditions in a paver environment, shown by the paving block surface being able to resists chipping, cracking and flaking. [0053].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamanashi et al. (US PGPub. 2006/01383385 A1); Provides a further improvement of luminescence performance such as an extension of a continuation time of a light accumulation luminescence or a luminescence by ultraviolet rays, by a control of the structure of the artificial stone.
BONNAVION PIERRE (FR 1872856 A); Method for manufacturing concrete matrix-made precast concrete element having phosphorescent synthetic composite of aggregates or phosphorescent types against the walls of the mold by preventing them from going up in the inner layer of freshly poured concrete. The concrete element has a rough surface conforming to standards and anti-slip expectations for swimming pool copings or shower trays.
LEE et al. (US PGPub. 2018/0179110 A1); discloses engineered stone having phosphorescent material within and method of manufacturing.
Kawasaki (US Pat. No. 5,314,536); discloses method of making luminous construction material.
Kang (US PGPub. No. 2005/0175410 A1); discloses permeable and elastic pavement blocks doped with a photoluminescent pigment [0022].
Dust et al. (US PGPub. No. 2013/0260075 A1); discloses methods for producing molded elements comprising photoluminescent particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744